*137
ORDER

PER CURIAM.
Walter V. Christ, Raymond E. Christ, and Láveme A. Sullivan (collectively referred to as Appellants) appeal from the probate court’s judgment in favor of Anna E. Christ (Wife) on Wife’s Petition for Discovery of Assets with an Election to Take Against the Will, pursuant to Section 474.160 RSMo 2000, of Clarence H. Christ (Decedent). Wife has filed a Motion to Dismiss Appeal or, in the Alternative, to Strike Brief of Appellants because their brief fails to comply with the requirements of Rule 84.04.1 We affirm.2
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no precedential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All rule citations are to the Missouri Rules of Civil Procedure (2008).


. Wife’s motion is denied.